


Exhibit 10.3

--------------------------------------------------------------------------------

Notice of Grant of Stock Options
and Option Agreement Emerson Electric Co.
ID: xx-xxxxxxx
8000 W. Florissant Avenue
P. O. Box 4100
St. Louis, MO 63136-8506

--------------------------------------------------------------------------------

NAME
ADDRESS
ADDRESS Option Number:
Plan:
ID: xxxxxx
2001
xxx-xx-xxxx

--------------------------------------------------------------------------------


Effective xx/xx/xxxx, you have been granted a(n) Incentive Stock Option to buy
____ shares of Emerson Electric Co. (the Company) stock at $______.__ per share.

The total option price of the shares granted is $_______.__

Shares in each period will become fully vested on the date shown.

  Shares   Vest Type   Full Vest   Expiration  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


  xxx   On Vest Date   xx/xx/xxxx   xx/xx/xxxx     xxx   On Vest Date  
xx/xx/xxxx   xx/xx/xxxx     xxx   On Vest Date   xx/xx/xxxx   xx/xx/xxxx  





--------------------------------------------------------------------------------



By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Emerson Electric Co.   Date


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name   Date


  Date: x/xx/xxxx
Time:

INCENTIVE STOCK OPTION AGREEMENT
UNDER
EMERSON ELECTRIC CO.
2001 STOCK OPTION PLAN

            WITNESSETH THAT:

            WHEREAS, the Board of Directors of the Company (“Board of
Directors”) has adopted the Emerson Electric Co. 2001 Stock Option Plan (the
“Plan”) pursuant to which options covering an aggregate of ten million
(10,000,000) shares of the Common Stock of the Company may be granted to key
employees of the Company and its subsidiaries; and

            WHEREAS, the person to whom this option is granted (“Optionee”) is a
key employee of the Company or a subsidiary; and

            WHEREAS, the Company desires to grant to Optionee the option to
purchase certain shares of its stock under the terms of the Plan, which option
is intended to qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (hereinafter
referred to as an “Incentive Stock Option”); and

            WHEREAS, Optionee agrees and acknowledges that the grant of said
option is valuable consideration; and

            WHEREAS, Optionee has executed the attached Notice of Grant of Stock
Options and Option Agreement (the “Notice Agreement”) verifying Optionee’s
agreement to and acceptance of all of the terms and conditions set forth herein;

            NOW, THEREFORE, in consideration of the premises, and of the mutual
agreements hereinafter set forth, it is covenanted and agreed as follows:

            1.        Grant Subject to Plan. This option is granted under and is
expressly subject to, all the terms and provisions of the Plan, which terms are
incorporated herein by reference. The Compensation and Human Resources Committee
(“Committee”) of the Board of Directors has been appointed by the Board of
Directors, and designated by it, as the Committee to make grants of options.

            2.        Grant and Terms of Option. Pursuant to action of the
Committee, the Company hereby grants to Optionee the option to purchase all or
any part of the number of shares of the Common Stock of the Company, par value
of $.50 per share (“Common Stock”) set forth in the Notice Agreement for a
period of ten (10) years from the date hereof, at the purchase price designated
in the Notice Agreement; provided, however, the right to exercise such option
shall be, and is hereby, restricted so that the shares to which this option
relates may not be purchased prior to the Vesting Date assigned to each of the
shares as set forth in the Notice Agreement. The foregoing right to exercise is
subject to the provisions of Section 6 hereof. Notwithstanding the

foregoing, in the event of a Change of Control (as hereinafter defined) Optionee
may purchase 100% of the total number of shares to which this option relates. In
no event may this option or any part thereof be exercised after the expiration
of ten (10) years from the date hereof. The purchase price of the shares subject
to the option may be paid for (a) in cash, (b) in the discretion of the
Committee, by tender, either actually or by attestation, to the Company of
shares of Common Stock already owned by Optionee and registered in his name or
held for his benefit by a registered holder, having a fair market value equal to
the cash exercise price of the option being exercised, or (c) in the discretion
of the Committee, by a combination of methods of payment specified in clauses
(a) and (b), all in accordance with Paragraph 7 of the Plan. No shares of Common
Stock may be tendered in exercise of this option if such shares were acquired by
Optionee through the exercise of an Incentive Stock Option or an employee stock
purchase plan described in Section 423 of the Internal Revenue Code of 1986, as
amended, unless (a) such shares have been held by Optionee for at least one (1)
year, and (b) at least two (2) years have elapsed since such Incentive Stock
Option was granted. For the purposes of this Agreement, a Change of Control
means:

                 (i)        The purchase or other acquisition (other than from
the Company) by any person, entity or group of persons, within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (excluding, for this purpose, the Company or its subsidiaries or any
employee benefit plan of the Company or its subsidiaries), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
20% or more of either the then-outstanding shares of Common Stock or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or


                 (ii)        Individuals who, as of the date hereof, constitute
the Board of Directors of the Company (the “Board” and, as of the date hereof,
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board, provided that any person who becomes a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company, as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the 1934 Act) shall be,
for purposes of this section, considered as though such person were a member of
the Incumbent Board; or


                 (iii)        Approval by the stockholders of the Company of a
reorganization, merger or consolidation, in each case with respect to which
persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation would not, immediately thereafter, own
more than 50% of, respectively, the common stock and the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated corporation’s then-outstanding voting securities, or of a
liquidation or dissolution of the Company or of the sale of all or substantially
all of the assets of the Company.



2

            3.        Anti-Dilution Provisions. In the event that, during the
term of this Agreement, there is any change in the number of shares of
outstanding Common Stock by reason of stock dividends, recapitalizations,
mergers, consolidations, split-offs, split-ups, combinations or exchanges of
shares and the like, the number of shares covered by this option agreement and
the price thereof shall be adjusted, to the same proportionate number of shares
and price as in this original agreement.

            4.        Investment Purpose. If the shares subject to the Plan are
not registered under the Securities Act of 1933, Optionee acknowledges that a
restrictive legend, in substantially the following form, will be printed on the
certificates representing the shares acquired by Optionee on exercise of all or
any part of this option:

  “The shares represented by this certificate have not been registered under the
Securities Act of 1933, but have been issued or transferred to the registered
owner pursuant to the exemption afforded by Section 4(2) of said Act. No
transfer or assignment of these shares by the registered owner shall be valid or
effective, and the issuer of these shares shall not be required to give any
effect to any transfer or attempted transfer of these shares, including without
limitation, a transfer by operation of law, unless (a) the issuer shall have
received an opinion of its counsel that the shares may be transferred without
requirement of registration under said Act, or (b) there shall have been
delivered to the issuer a ‘no-action’ letter from the staff of the Securities
and Exchange Commission, or (c) the shares are registered under said Act.”


            5.        Non-Transferability. Neither the option hereby granted nor
any rights thereunder or under this Agreement may be assigned, transferred or in
any manner encumbered except by will or the laws of descent and distribution,
and any attempted assignment, transfer, mortgage, pledge or encumbrance except
as herein authorized, shall be void and of no effect. The option may be
exercised during Optionee’s lifetime only by Optionee.

            6.        Termination of Employment. In the event that notice of
employment termination is provided by Optionee, which notice shall be deemed
termination of employment of Optionee, or in the event of the termination of
employment of Optionee for any reason, other than by death which is subject to
Section 7 herein, the Plan shall govern whether and the extent to which the
option granted may be exercised; provided, that if Optionee exercises this
option while employed by a joint venture of the Company or of a subsidiary and
after more than three (3) months after transfer of employment from the Company
or a subsidy to such joint venture, this option shall not be an Incentive Stock
Option under Section 422 of the Internal Revenue Code of 1986, as amended. For
purposes of this Section, a divestiture by the Company of 100% of its interest
in Optionee’s employer shall constitute a termination of employment of Optionee.

            7.        Death of Optionee. In the event of the death of Optionee
while Optionee is employed by the Company (or a subsidiary, affiliate or joint
venture) or after termination of employment to the extent an option is still
exercisable under Section 6 of this Agreement, the


3

option theretofore granted may be exercised, to the extent exercisable at the
date of death, by a legatee or legatees under the option holder’s last will, or
by personal representatives or distributees, at any time within a period of one
(1) year after death, but not after ten (10) years from the date of granting
thereof.

            8.        Shares Issued on Exercise of Option. It is the intention
of the Company that on any exercise of this option it will transfer to Optionee
shares of its authorized but unissued stock or transfer Treasury shares, or
utilize any combination of Treasury shares and authorized but unissued shares,
to satisfy its obligations to deliver shares on any exercise hereof.

            9.        Committee Administration. This option has been granted
pursuant to a determination made by the Committee, and such Committee or any
successor or substitute committee authorized by the Board of Directors or the
Board of Directors itself, subject to the express terms of this option, shall
have plenary authority to interpret any provision of this option and to make any
determinations necessary or advisable for the administration of this option and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights granted to Optionee by
the express terms hereof.

            10.        Option An Incentive Stock Option. The option granted
hereunder is intended to be, and will be treated as, an Incentive Stock Option.

            11.        No Contract of Employment. Nothing contained in this
Agreement shall be considered or construed as creating a contract of employment
for any specified period of time. The employment relationship shall continue to
be at the will of both parties, either of which may terminate the employment
relationship at any time for any reason.

            12.        Restrictions.

                         (a)        During Optionee’s employment with the
Company and thereafter, Optionee shall keep confidential, and not use or
disclose to any third-parties, except as required for Optionee to perform
Optionee’s employment responsibilities, any confidential, proprietary and/or
trade secret information of or relating to the Company (“Confidential
Information”). All Company records, documents and information obtained by or
provided to Optionee, or to which Optionee has or had access, or otherwise made,
produced or compiled by Optionee during Optionee’s employment with the Company,
which contain any Confidential Information, regardless of the medium in which it
is preserved, are the sole and exclusive property of the Company and shall be
given to the Company at the Company’s request or upon Optionee’s departure from
the Company.

                         (b)        All ideas, inventions, discoveries, patents,
patent applications, continuation-in-part patent applications, divisional patent
applications, technology, copyrights, derivative works, trademarks, service
marks, improvements, developments, trade secrets, other intellectual property
and the like, which are developed, conceived, created, discovered, learned,
produced and/or otherwise generated by Optionee, whether individually or
otherwise, during Optionee’s employment with the Company, whether or not during
working hours, that relate to


4

(i) the business and/or activities of the Company or which may be of interest to
the Company in its business, (ii) the Company’s anticipated research or
development, or (iii) any work performed by Optionee for the Company, shall be
the sole and exclusive property of the Company, and the Company shall own any
and all right, title and interest to such. Optionee assigns and agrees to assign
any and all of the foregoing to the Company, whenever requested to do so by the
Company, at the Company’s expense, and Option agrees to execute any and all
applications, assignments or other instruments which the Company deems desirable
or necessary to protect such interests. Optionee shall prepare, keep and
maintain detailed and current dated and witnessed records of all of Optionee’s
inventions, and shall disclose the details of such inventions to the Company.

                         (c)        During the term of this option, and for a
period ending twelve (12) months after exercise of this option: (i) if Optionee
breaches Optionee’s obligations under Section 12 (a) or (b), or (ii) if
Optionee, as an individual or as a partner, employee, agent, advisor, consultant
or in any other capacity of or to any person, firm, corporation or other entity,
directly or indirectly, carries on any business, or becomes involved in any
business activity, competitive with the business of the Company or any of its
divisions, subsidiaries or affiliates in which Optionee was employed, or hires
or solicits to hire any employee of the Company or any of its divisions,
subsidiaries or affiliates, then the option hereby granted shall be void and of
no force or effect, and if the option hereby granted or any part thereof has
been exercised within the preceding twelve (12) months, Optionee shall owe the
Company the excess of the fair market value of the shares subject to the option
(or part thereof which has been exercised) as of the date of such exercise, over
the option price, and Optionee shall pay such amount to the Company at the time
Optionee commits any of the aforementioned acts.

                         (d)        Optionee agrees that the restrictions in
this Section 12 are reasonable and should be fully enforceable in light of
(among other things) Optionee’s duties and responsibilities with the Company.

            13.        Severability. Any word, phrase, clause, sentence or other
provision hereof which violates or is prohibited by any applicable law, court
decree or public policy shall be modified as necessary to avoid the violation or
prohibition and so as to make this Agreement enforceable as fully as possible
under applicable law, and if such cannot be so modified the same shall be
ineffective to the extent of such violation or prohibition without invalidating
or affecting the remaining provisions hereof.

            14.        Governing Law. This agreement is made in and shall be
construed and administered in accordance with the laws of the State of Missouri,
without regard to conflicts of law principles which might otherwise be applied.
Any litigation arising out of, in connection with or concerning any aspect of
this agreement shall be conducted exclusively in the State or Federal Courts in
the State of Missouri, and Optionee hereby consents to the jurisdiction of said
courts.





5